Citation Nr: 1036383	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-00 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had reserve service from April 1980 to July 1981.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In May 2010, the Veteran testified before the undersigned at the 
RO.  A transcript of the hearing is associated with the claims 
file.


FINDING OF FACT

PTSD is attributable to an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given this fully favorable decision, the Board finds that any 
discussion of VA's duty to assist or duty to notify is 
unnecessary.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304 (f).  Also by regulation, the 
diagnosis of PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125, that is, a 
diagnosis that conforms to the Diagnostic and Statistical Manual 
of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f).

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on in-
service personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are not 
limited to: request for transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavioral 
changes.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive duty 
training (IDT) during which the individual concerned was disabled 
from an injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (2009); see Mercado-Martinez v. West, 11 Vet. 
App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-
70 (1995) ("an individual who has served only on active duty for 
training must establish a service-connected disability in order 
to achieve veteran status"); Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service personnel records indicate that the Veteran enlisted in 
the Marine Corps Reserve on April 18, 1980.

A June 26, 1981 service document shows that the Veteran 
disenrolled from the Platoon Leaders Class Program and, 
therefore, declined his commission in the Marine Corps Reserve.  
As such, he was disenrolled from the Platoon Leaders Class 
Program, effective May 15, 1981, and he was to be discharged from 
the U.S. Marine Corps Reserve within fifteen days of receipt of 
that letter.  He was honorably discharged on July 9, 1981.

Private hospitalization records dated from April to June 1984 
reflect reports of an in-service incident when an officer held a 
rifle to his head and then also held a bayonet to the Veteran's 
throat.

Private hospitalization records dated in November 1985 also show 
reports of the  in-service stressor.

In a September 2006 written statement that accompanied his claim, 
the Veteran described his in-service stressful incidents.  He 
indicated that a platoon leader held what he believed was a 
loaded M-16 to his head.  When the Veteran heard the weapon 
click, he nearly collapsed.  He believed that he was going to 
die.  A few days later, the same platoon leader sought out the 
Veteran, brought him to a broom closet, and placed a bayonet to 
his throat.  He told the Veteran to deny the previous incident 
occurred when he was asked by his superiors.  As such, the 
Veteran never reported the first incident, even though he was 
asked about it.  He began having nightmares and cold sweats 
related to this incident.  When he was offered a commission with 
the U.S. Marine Corps, he declined due to this incident and his 
reaction to it.  For ten years, he had nightmares and self-
medicated with alcohol and drugs.

In December 2006, the Veteran underwent private psychological 
evaluation.  He gave his psychiatric history, which included 
treatment at least six times during the 1980s for chemical 
dependency.  He admitted to physical abuse of both of his ex-
wives.  He had a long history of alcohol use.  With regard to his 
service, the Veteran indicated that he attended boot camp 
starting on April 18, 1980, and continuing for ten weeks.  He 
attended officer candidate school during the summer between his 
junior and senior years in college.

With regard to traumatic events, the Veteran detailed the same 
incident that was contained in his September 2006 written 
statement.  He indicated that it occurred during officer 
candidate school.  G.K., PhD, who conducted the evaluation, 
indicated that the Veteran's scores on the PK (Keane) scale and 
the PS (Schlenger) scale were 94 and 94.  These were noted as 
high scores regarding PTSD.  Furthermore, he met the criteria of 
PTSD.  He experienced, witnessed, and was confronted by events 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others.  He did 
experience intense fear and helplessness.  He re-experienced the 
traumatic event and reported persistent avoidance of stimuli 
associated with the trauma and numbing of general responsiveness.  
The Veteran also reported persistent symptoms of increased 
arousal.  The duration of the symptoms had been 26 years, and the 
disturbance had caused clinically significant impairment in 
interpersonal and social areas of functioning.  Dr. K diagnosed 
PTSD.

In December 2007, the Veteran underwent VA examination.  He 
reported his stressful incident from service, and the examiner 
indicated that he met criterion A for a diagnosis of PTSD.  The 
Veteran denied experiencing any other upsetting or threatening 
experiences.  He had some intrusive thoughts.  He had unwanted 
memories in the first ten years after the incident.  However, he 
contacted the Marine Corps, which indicated that it could not 
confirm whether the incident took place.  After that, the Veteran 
felt better.  Since then, he had few unwanted memories and none 
for months.  The same was true for his nightmares.  He denied 
recent flashbacks.  Many years ago, he had physical reactions 
when things reminded him of the incident.  He has tried to avoid 
thoughts of the Marine Corps but had mixed emotions.  He had 
feelings of detachment but acknowledged that they were not due to 
his time in service.  Testing was above the cutoff for PTSD, and 
the examiner indicated that several criteria for PTSD were not 
met.  The examiner diagnosed depressive disorder that was 
probably not related to service.

January 2008 private hospitalization records again reference the 
in-service incident previously described.  While the Veteran 
discussed many other events and incidents, beginning in his 
childhood, the in-service event was the only one that involved 
threat to his life.  Following evaluation, the diagnoses included 
PTSD.

Based on the foregoing, the Board first finds that there is 
credible supporting evidence that the Veteran's claimed in-
service stressor occurred.  Specifically, the Board points to the 
April 1984 and November 1985 private hospitalization records, in 
which the Veteran reported the same incident that he now contends 
occurred during service.  These reports document treatment sought 
for psychiatric symptoms.  The Veteran, therefore, described this 
incident in detail to mental health providers, at a time that he 
was not seeking VA benefits.  He was only seeking treatment.  The 
Board finds that this serves as adequate corroboration of his 
claimed in-service stressor.

The Board does note that there is no corroborating evidence 
showing that the Veteran's claimed in-service stressor occurred 
during his ACDUTRA.  However, resolving the benefit of the doubt 
in favor of the Veteran, the Board finds that it was.  Inasmuch 
as the Board finds that the Veteran's statements regarding his 
claimed in-service stressor are credible, the Board also finds 
that the evidence is at least in equipoise as to whether this 
incident occurred during ACDUTRA.  The Veteran appears to have 
indicated that it occurred during officer candidate school, which 
he attended during the summer between his junior and senior years 
in college.  It was also during this summer that the Veteran 
attended boot camp.  Given the nature of the stressor-that it 
involved a platoon leader and two weapons-the Board finds that 
the evidence is at least evenly balanced as to whether this 
incident occurred during the Veteran's period of ACDUTRA.

Furthermore, the Board finds that the record contains a diagnosis 
of PTSD that conforms with the DSM-IV.  Such a diagnosis was 
shown in private documents dated in December 2006 and January 
2008.  Therefore, at issue is whether the Veteran's diagnosis of 
PTSD is related to his confirmed stressor.  The Board finds that 
it is.

The December 2006 private evaluation diagnosed PTSD, and the only 
stressor reported by the Veteran was the in-service stressor that 
the Board finds is corroborated.  As such, the Board can only 
conclude that the PTSD diagnosis was based upon this stressor.  
In fact, the text of the evaluation indicated that this 
particular stressor satisfied the first criterion of PTSD.

The January 2008 private report contained an entire history 
obtained from the Veteran, which included physical punishment in 
his childhood, a head injury in his 20s, the in-service stressor, 
a history of at least twenty DUIs, legal trouble, alcohol and 
polysubstance abuse, domestic violence towards his ex-wife, and 
suicide attempts.  The diagnoses included PTSD.  While the 
Veteran reported a long history of events, the Board finds that 
the only event which resulted in trauma that involved a fear of 
the Veteran's life or safety was his in-service stressor.  As 
such, the Board can only conclude that the PTSD diagnosis was 
based upon this stressor.

While the December 2007 VA examination report did not include a 
diagnosis of PTSD, the Board finds that the December 2006 and 
January 2008 private evaluations are at least as probative as the 
VA examination report.  As such, the evidence is at least evenly 
divided as to whether the Veteran has PTSD that is related to his 
service.

Consequently, the Board finds that service connection for PTSD is 
warranted.  The claim is granted.


ORDER

Service connection for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


